DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a grouping of abstract ideas without significantly more. The claims recites limitations which are found directed to a certain method of organizing human activity and/or mental processes such as “select a plurality of symbols for display in the plurality of columns of symbol positions” – certain method of organizing human activity and/or mental process; “determine whether the plurality of symbols selected for display include one or both of the first trigger symbol and the second trigger symbol” – certain method of organizing human activity and/or mental process; “in response to determining that the plurality of symbols selected for display include the first trigger symbol but not the second symbol” – certain method of organizing human activity and/or mental process; “determine whether to conduct the first feature game” – certain method of organizing human activity and/or mental process; “in response to determining that the symbols selected for display include both the first trigger symbol and the second trigger symbol” – certain method of organizing human activity and/or mental process; and “determine whether to conduct a third feature game selected among the first feature game, the second feature game, and a composite game incorporating at least one characteristic of each of the first feature game and the second certain method of organizing human activity and/or mental process.  Therefore the claims are found to recite a grouping of abstract idea under Step 2A-prong 1.
This judicial exception is not integrated into a practical application because the remaining limitations such as “a display device”, “a game controller having at least one processor and a memory storing a) a first trigger symbol associated with a first feature game, a second trigger symbol associated with a second feature game, and a plurality of non-trigger symbols, the first trigger symbol, the second trigger symbol, and the plurality of non-trigger symbols forming a plurality of reels strips, at least a portion of the plurality of reel strips are viewable at a plurality of columns of symbol positions on the display device, and one or more of the first trigger symbol and the second trigger symbol being selectable concurrently for display”, “b) instructions, which, when executed, cause the game controller to at least:”, “based on one or more of a plurality of random numbers generated by a random number generator”, and “randomly determine whether to conduct the first feature game based on one or more of the plurality of random numbers” amount to mere instructions to invoke a computer as a tool to implement the abstract idea, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f)-(h)).  Therefore the claims do not integrate the claim into a practical application under Step 2A-prong 2.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations when viewed individually and/or as a collective whole do not amount to an inventive concept.  Instead the limitations performed by the “a display device”, “a game controller having at least one processor and a memory storing” and “a random number generator” amount to mere instructions to invoke a general purpose computer and./or a technological environment to perform the abstract idea (see MPEP 2106.05(f) and (h)).  Moreover, the additional elements such as “a display device” and “a game controller having at least see Vancura, 0008, 0037-0040).  It follows that the additional elements do not amount to an inventive concept.  
With respect to dependent claims 2-20, the additional limitations have been reviewed and are found to recite further steps of the abstract idea and/or steps to invoke the general purpose computer as a tool, extra solution activity, and/or a technological environment in which to perform the abstract idea (see MPEP 2106.04(a); 2106.05(f)-(h)).  For at least these reasons, the claims are found to recite a grouping of abstract ideas without significantly more. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “for the second trigger symbol in the second feature game” renders the claim unclear it lacks sufficient antecedent basis for “the second trigger symbol” occurring in the second feature game.  For instance, independent claim 1, from which claim 8 depends, recites “a second trigger symbol associated with a second feature game”, “determine whether the plurality of symbols selected for display include one or both of the first trigger symbol 
Regarding Claim 9, the claim is rendered indefinite for substantially the same reasons as being dependent upon claim 8.
Regarding claim 17, the limitation “wherein the first feature game is non-retriggerable”, and wherein the composite game is non-retriggerable” renders the claim indefinite.  The term “non-retriggerable” in claim 17 is a relative term which renders the claim indefinite. The term “non-retriggerable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, the term “non-retriggerable” renders the scope of the invention indefinite as to whether the first feature game and the composite game are non-triggerable within one instance of selecting a plurality of symbols for display based on one or more of a plurality of numbers or for the life of the electronic gaming device (e.g., once it has been determined to be conducted it may never be triggered again).  For at least these reasons, the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crispino et al. (US 2018/0197379 A1).
Regarding claim 1, Crispino discloses an electronic gaming device comprising: a display device (see Crispino, display 14 of Fig. 2, 0035); and a game controller having at least one processor and a memory (see Crispino, game controller 60 of Fig. 3, 0037; memory 103 of Figs. 3-4, 0038)storing a) a first trigger symbol associated with a first feature game (see Crispino, Fig. 8A), a second trigger symbol associated with a second feature game (see Crispino, Fig. 8B), and a plurality of non-trigger symbols, the first trigger symbol, the second trigger symbol, and the plurality of non-trigger symbols forming a plurality of reel strips (see Crispino, Figs. 8A-C, 0054-0055), at least a portion of the plurality of reel strips are viewable at a plurality of columns of symbol positions on the display device (see Crispino, Figs. 7-8(A-C), 0057-0058, 0062), and one of both of the first trigger symbol and the second trigger symbol being selectable concurrently for display (see Crispino, Fig 8C, 0066-0067), and b) instructions, which when executed, cause the game controller to at least (see Crispino, see outcome generator and feature game data of Figs. 6; game method 700 of Fig. 7):
select a plurality of symbols for display in the plurality of columns of symbol positions (see Crispino, method 700 of Fig. 7, 0055, 0062, respectively, based on one or more of a plurality of random numbers generated by a random number generator (see Crispino, 0058);
determine whether the plurality of symbols selected for display include one or both of the first trigger symbol and the second trigger symbol (see Crispino, Fig. 8A-C, 0064-0066
in response to determining that the plurality of symbols selected for display include the first trigger symbol but not the second trigger symbol (see Crispino, Fig. 8(A-B), 0064-0066), randomly determine whether to conduct the first feature game based on one or more of the plurality of random numbers (see Crispino, 0057-0058);
in response to determining that the symbols selected for display include both the first trigger symbol and the second trigger symbol (see Crispino, Fig. 6-7, 0057, 0064-0066, wherein the method 700 selects symbols including the first and second trigger), randomly determine whether to conduct a third feature game selected among the first feature game, the second feature game, and a composite game incorporating at least one characteristic of each of the first feature game and the second feature game (see Crispino, Fig. 8C, 0057, 0064-0066); and
conduct one of the third feature game and the first feature game, as determined (see Crispino, Figs. 8A-C, 0064-0066).
Regarding claim 7, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses wherein each of the plurality of columns includes a number of symbol positions (see Crispino, 0055), wherein the instructions, when executed, further cause the at least one processor to determine if a predetermined symbol has been selected for display, and, in response to determining that the predetermined symbol has been selected for display, generate an animation of nudging the number of symbol positions to display the predetermined symbol (see Crispino, 0067, wherein the predetermined symbol is a nudging WILD when a first trigger symbol triggers a feature game with the first characteristic).
Regarding claim 11, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses, wherein the memory stores a plurality of configurable symbols (see Crispino, 0058) and wherein the instructions, when executed, further cause the at least one processor to select one see Crispino, Fig. 6-7, 0057-0059, 0062).
Regarding claim 18, Crispino discloses the electronic gaming machine of claim 1, wherein the first feature game is retriggerable, and the second feature game is retriggerable, and wherein the composite game is retriggerable (see Crispino, 0059-0060, 0063, wherein the trigger monitor 623 A are compared to 641 B to determine to retrigger the feature game in a subsequent game).
Regarding claim 19, Crispino discloses the electronic gaming device of claim 1, wherein the instructions, when executed, further cause the at least one processor to animate a modification of the plurality of reels strips during the first feature game and the composite game (see Crispino, 0064-0066, wherein the animated modification is a nudge WILD and/or a bonus WILD).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al. as applied to claims 1 above, and further in view of Hirai et al. (US 10,970,958 B2).
Regarding claim 2, Crispino discloses the electronic gaming device of claim 1.  Although, Crispino discloses the memory storing a plurality of trigger symbols, wherein the instructions, when executed, further cause the at least one processor to, when determining whether to conduct the third feature game, assign respective trigger of the plurality of triggers to the first feature game, the second game, and the composite game based on the respective identities of the first trigger symbol and the second trigger symbol, and evaluate the respective trigger assigned (see Crispino, Fig. 6-7, 0057-0058, 0064-0066).  Although, Crispino is silent as to a plurality of trigger probabilities, trigger probabilities are an implicit in reel games to evaluate and select symbols for determining a game outcome.
Hirai teaches a plurality of trigger probabilities to be assigned to each of the plurality of triggers (see Hirai, Fig. 3A, col. 11: ln 9-13).  Specifically, Hirai teach a plurality of trigger probabilities, assign respective trigger probabilities, and evaluating the games to determine outcomes for the first trigger probability assigned (see Hirai, Fig. 3A, 4B, col. 11: ln 9-30).  Stated differently, Hirai teaches each trigger symbol is assigned a particular trigger probability to determine the frequency of occurrence in a game outcome (see Hirai, Fig. 3A, 4B, col. 11: ln 9-30). 
Regarding claim 3, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses a plurality of triggers, wherein the instructions, when executed, further cause the at least one processor to, when determining whether to conduct the third feature game, assign respective triggers to the first feature game, the second feature game, and the composite game based on one or more of the plurality of random numbers, and evaluate the respective triggers assigned (see Fig. 7-8(A-C), 0057-0058, 0064-0066
Hirai teaches a plurality of trigger probabilities to be assigned to each of the plurality of triggers (see Hirai, Fig. 3A, col. 11: ln 9-13).  Specifically, Hirai teach a plurality of trigger probabilities, assign respective trigger probabilities, and evaluating the games to determine outcomes for the first trigger probability assigned (see Crispino, Fig. 3A, 4B, col. 11: ln 9-30). 
Regarding claim 4, Crispino discloses the electronic gaming device of claim 1.  Crispino further disclose wherein the memory stores a plurality of triggers, wherein the instructions, when executed, further cause at least one processor to, when determining whether to conduct the first feature game, assigns first trigger of the plurality of triggers to the first feature game based on an identity of the first trigger symbol selected, and evaluate the first trigger assigned (see Crispino, Fig. 7-8(a-c), 0058, 0064-0066). However, Crispino is silent as to a plurality of trigger probabilities.  
Hirai teaches a plurality of trigger probabilities to be assigned to each of the plurality of triggers (see Hirai, Fig. 3A, col. 11: ln 9-13).  Specifically, Hirai teach a plurality of trigger probabilities, assign respective trigger probabilities, and evaluating the games to determine outcomes for the first trigger probability assigned (see Hirai, Fig. 3A, 4B, col. 11: ln 9-30).
Regarding claim 5, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses, wherein the memory stores a plurality of triggers (see Crispino, Fig. 6-7, 0057—0058), wherein the instructions, when executed, further cause the at least one processor to, when determining whether to conduct the first feature game, assign a first trigger to the first feature game based on one or more of the plurality of numbers (see Crispino, 0057-0058, 0064-0066), and evaluate the first trigger probability assigned (see Crispino, Figs. 8(A-C), 0064-0066).  However, Crispino is silent as to a plurality of trigger probabilities.  
Hirai teaches a plurality of trigger probabilities to be assigned to each of the plurality of triggers (see Hirai, Fig. 3A, col. 11: ln 9-13).  Specifically, Hirai teach a plurality of trigger probabilities, see Hirai, Fig. 3A, 4B, col. 11: ln 9-30).
With respect to claims 2-5, Crispino teaches a reel game which determines whether to conduct the feature games based on the identified evaluated trigger symbol of the game outcome (see Crispino, Fig. 6-7, 0064-0066).  Hirai teaches the evaluation of trigger probabilities, such as equal and/or weighted, that are assigned to individual symbols on the reel strips to determine the probability of the identified symbols appearing in the game (see Hirai, Fig. 3A, 4B, col. 11: ln 9-30). One would have been motivated to incorporate the teachings of assigning and evaluating trigger probabilities from Hirai to use known techniques to yield the predictable result to modify the RTP to increase player awards and/or improve revenue for the game operator (see Hirai, Fig. 4B, col. 11: ln 9-30).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to incorporate a plurality of trigger probabilities, assign trigger probabilities of the plurality of trigger probabilities to the feature games, and evaluate the trigger probabilities assigned.
Regarding claim 10, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses wherein the memory stores a plurality of triggers, wherein the instructions, when executed, further cause the at least one processor to, when determining whether to conduct the third feature game, assign respective triggering symbols to the first feature game, the second feature game, and the composite game based on respective identities of the first trigger symbol and the second trigger symbol, and evaluate the respective first triggers assigned (see Crispino, Fig. 6-8(A-C), 0058, 0064-0066). Although, Crispino is silent as to a plurality of weight tables, the process of selecting symbols in a reel game utilize weight tables in order to select the frequency of occurrence of a symbol appearing in the game outcome.
Hirai teach a plurality of weight tables, assign respective weight tables of the plurality of weight tables to the game outcomes, and evaluate the respective weight tables assigned (see Hirai, Fig 3A, 4B, col. 11: ln 9-30, wherein the assigned weight tables may be equal and/or weighted for the selection of symbols for a game outcome).  Stated differently, the weights associated with the occurrence of symbols is utilized in order to adjust the frequency of occurrence of a symbol appearing in the game outcome thereby affecting the return to player (see Hirai, col. 11: ln 9-30).
Regarding claim 14, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses wherein the memory stores a plurality of triggers, wherein the instructions,, when executed, further cause the at least one processor to, when determining whether to conduct the third feature game, assign respective trigger symbols of the plurality of trigger symbols to the first feature game, the second feature game, and the composite game based on one or more of the plurality of random numbers (see Crispino, 0057-0058), and evaluate the respective triggers assigned (see Crispino, Fig. 6-8(A-C), 0057-0058, 0064-0066). Although, Crispino is silent as to a plurality of weight tables, the process of selecting symbols in a reel game utilize weight tables in order to select the frequency of occurrence of a symbol appearing in the game outcome.
Hirai teach a plurality of weight tables, assign respective weight tables of the plurality of weight tables to the game outcomes, and evaluate the respective weight tables assigned (see Hirai, Fig 3A, 4B, col. 11: ln 9-30, wherein the assigned weight tables may be equal and/or weighted for the selection of symbols for a game outcome).  Stated differently, the weights associated with the occurrence of symbols is utilized in order to adjust the frequency of occurrence of a symbol appearing in the game outcome thereby affecting the return to player (see Hirai, col. 11: ln 9-30).
Regarding claim 15, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses, wherein the memory stores a plurality of triggers, wherein the instructions, when executed, further cause the at least one processor to, when determining whether to conduct the first feature game, assign a first trigger of the plurality of triggers to the first feature game based on an identity of the first trigger symbol selected (see Crispino, 0064-0066, wherein the identity of the first trigger symbol is the symbol assigned to trigger the first feature game), and evaluate the first trigger symbol assigned (see Crispino, Fig. 8A-B, 0064-0065).  Although, Crispino is silent as to a plurality of weight tables, the process of selecting symbols in a reel game utilize weight tables in order to select the frequency of occurrence of a symbol appearing in the game outcome.
Hirai teach a plurality of weight tables, assign respective weight tables of the plurality of weight tables to the game outcomes, and evaluate the respective weight tables assigned (see Hirai, Fig 3A, 4B, col. 11: ln 9-30, wherein the assigned weight tables may be equal and/or weighted for the selection of symbols for a game outcome).  Stated differently, the weights associated with the occurrence of symbols is utilized in order to adjust the frequency of occurrence of a symbol appearing in the game outcome thereby affecting the return to player (see Hirai, col. 11: ln 9-30).
With respect to claims 10, 14-15, Crispino teaches a reel game which determines whether to conduct the feature games based on the identified evaluated trigger symbol of the game outcome (see Crispino, Fig. 6-7, 0064-0066).  Hirai teaches the assigning a plurality of weight tables (see Hirai, Fig. 4B, col. 11: ln 9-30), such as equal and/or weighted tables, that are assigned to individual symbols on the reel strips to determine the weight table of the identified symbols appearing in the game (see Hirai, Fig. 3A, 4B, col. 11: ln 9-30). One would have been motivated to incorporate the teachings of assigning and evaluating weight tables from Hirai to use known techniques to yield the predictable result to modify the RTP to increase player awards and/or improve revenue for the game operator (see Hirai, Fig. 4B, col. 11: ln 9-30).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to incorporate a plurality of weight tables, assign weight tables, and evaluate the trigger probabilities assigned to the game system of Crispino.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al. as applied to claim 1 above, in view of Schmidt et al. (US 2018/0025585).
Regarding claim 6, Crispino discloses the electronic gaming device of claim 1.  Although, Crispino teach wherein the plurality of columns of symbol positions includes a number of symbol positions (see Crispino, Figs. 8A-C, 0055, wherein the columns may be in a 3-4-3-4-3 arrangement), it is silent as to wherein the instructions further cause the display device to display an increase of the number of symbol positions in each of the plurality of symbol positions.
Schmidt teach an electronic gaming device wherein the instructions further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions (see Schmidt, Fig. 3, 0047, 0051, 0053, wherein the reel expansion event causes a number of symbol positions to increase in each of the plurality of columns).  One would have been motivated to incorporate the reel expansion techniques of Schmidt to use known techniques to yield predictable results to increase game variation and player excitement (see Schmidt, 0007).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to further cause the display device to display an increase of the number of symbol positions in each of the plurality of columns of symbol positions. 
Claims 7-8, 12-13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al. as applied to claims 1, 11 and 19 above, in view of Davis et al. (US 2015/0141114 A1).
Regarding claim 7, Crispino discloses the electronic gaming device of claim 1.  Although Crispino discloses the second trigger symbol associated with the second feature game but is silent as to provide, for the second trigger symbol in the second feature game, a first number of instances of a first award and a second number of instances of a second award; randomly select one award of the first award and the second award, based on one or more random numbers generated by the random number generator; and award the one award selected.
Davis teaches a free spin feature game that includes the symbol in the feature game to provide a first number of instances of a first award and a second number of instances of a second award (see Davis, Fig. 6(A-H), 0181-0188, wherein the first instance of awards is a first collectable symbol and the second award is a second collectable symbol).  Specifically, Davis teach for a free spin to award randomly select one award of the first award and the second award (see Davis, Fig. 6(A-H), 0181-0188), based on one or more random numbers generated by the random number generator, and award the one award selected (see Davis, Fig. 6(A-H), 0226-0228; 00242-0243, wherein in the treasure spin game the processor generates one or more symbols such as a first treasure symbol and moves the symbol to a collection area).  One would have been motivated to incorporate the techniques of Davis feature game to use known techniques to yield the predictable result to increase the player’s entertainment level, enhance the player’s enjoyment, and increase the players’ game playing period (see Davis, 0004).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to provide, for the second trigger symbol in the second feature game, a first number of instances of a first award and a second number of instances of a second award; randomly select one award of the first award and the second award, based on one or more random numbers generated by the random number generator; and award the one award selected.
Regarding claim 8, the combination of Crispino and Davis teach the electronic gaming device of claim 1.  The combination of Crispino and Davis further teach, wherein the instructions, when executed, further cause the at least one processor to award the one award without replacing a respective instance of the one award in the first number of instances of the first award or the second number of instances of the second award (see Davis, Fig. 6(A-H), 0181-0188, wherein the one award of a treasure symbol is collected and therefore not replaced in the first number of instances of the first award or the second number of instances of the second award in the collection area
Regarding claim 12, Crispino discloses the electronic gaming device of claim 11.  However, Crispino is silent as to wherein the instructions, when executed, further cause the at least one processor to form a first prize with a plurality of prize components.
Davis teach a game device wherein the instructions, when executed, further cause the at least one processor to form a first prize with a plurality of prize components (see Davis, Fig. 8H-M, 0202-0203, wherein the prize components are collected symbols to fill the pyramid collection area and the prize is ‘X’).  One would have been motivated to incorporate the teachings of Davis to use known techniques to yield the predictable result to increase the player’s entertainment level, enhance the player’s enjoyment, and increase the players’ game playing period (see Davis, 0004).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to form a first prize with a plurality of prize components.
Regarding claim 13, the combination of Crispino and Davis teach the electronic device of claim 12.  The combination further teach wherein the instructions, when executed, further cause the at least one processor to award the first prize when the first trigger symbol that has been configured completes a respective prize component of the first prize (see Davis, Fig. 6A-H, 0181-0182, 0184-0185).
Regarding claim 16, the combination of Crispino and Davis teach the electronic gaming device of claim 12.  The combination further teach instructions, when executed, further cause the at least one processor to associated the first trigger symbol that has been configured with a unique position in the first prize (see Davis, Fig. 6A-H, 0181-0183, wherein the collectable symbol is associated with a unique position in the collection area for the first prize).
Regarding claim 20, Crispino discloses the electronic gaming device of claim 19 but is silent as to wherein the instructions, when executed, further cause the at least one processor to animate an insertion of a plurality of contiguous stack symbols into the plurality of reel strips.
Davis teach wherein the instructions, when executed, further cause the at least one processor to animate an insertion of a plurality of contiguous stack symbols into the plurality of reel strips (see Davis, Fig. 8U, 0208, wherein the contiguous stacked symbols are the stacked wild 851).  One would have been motivated to incorporate the teachings of Davis to use known techniques to yield the predictable result increase the player’s entertainment level, enhance the player’s enjoyment, and increase the players’ game playing period (see Davis, 0004).  Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to animate an insertion of a plurality of contiguous stack symbols into the plurality of reel strips.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crispino et al. (US 2018/0197379 A1).
Regarding claim 17, Crispino discloses the electronic gaming device of claim 1.  Crispino further discloses the first feature game, the second feature game is retriggerable, and the composite game (see Crispino, 0064-0066).  Although Crispino does not explicitly teach the first feature game and the composite game are non-retriggerable, the differences between the claimed invention and the prior art appear to be a matter of DESIGN CHOICE (see Crispino, 0068-0069, 0073, wherein the games are only triggered when a trigger event is met and modifications may be made without departing from the spirit and scope of the invention).  The Examiner has reviewed the Specification and has found no reasons as to why the feature games to be non-retriggerable provides any improved results as opposed to retriggerable feature games.   Thus, such a manipulation would be obvious to one of ordinary skill in the art as a matter of DESIGN CHOICE.  Further, it appears that at the very least such a limitation would have been obvious to try. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        /Jay Trent Liddle/Primary Examiner, Art Unit 3715